Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 2/16/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020, 1/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 21, 25-28, 30-32, 35-37, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dublin et al. (US 2017/0150288 A1).
Claim(s) 20, 21, 25-28, 30-32, 35-37, 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dublin et al. (US 2017/0150288 A1).
Regarding claim 31, Dublin discloses an automobile audio system comprising:
a set of speakers (104, 106, 122, 124) for generating an audio output in an automobile (Figs. 6A-B); and
a control system comprising a user interface (¶ 0038-0039: user adjusts sound stage control; the control being the user interface), the control system coupled with the set of speakers (¶ 0006) and configured to:
receive at least one user interface command to modify a spatial placement of audio output from the audio system in the automobile (¶ 0039: “as the user adjusts the control”),
wherein the set of speakers provides the audio output across a soundstage with a left channel output (e.g., 506/526) and a right channel output (e.g., 508/528) (Figs. 6A/B and ¶ 0038); and
adjust a perceived location (i.e. from location 506 to 528 and from 508 to 528, or vice versa) of at least one of the left channel output or the right channel output from the audio system based upon the at least one user interface command to modify the spatial placement of the audio output (Figs. 6A/B and ¶ 0038).
Regarding claim 32, Dublin discloses the automobile audio system of claim 31, wherein the soundstage further comprises a phantom center image (502/522) between the left channel output and the right channel output (Figs. 6A/B), wherein the phantom center image of the audio output comprises a designated position of sound produced by the set of speakers other than physical locations of the set of speakers in the audio system (Figs. 6A/B: 502/522 is located somewhere other than at 104. 106, 122, or 124), wherein the designated position of sound produced by the set of speakers is detectable by a user and comprises an inter-aural phase and interaural level as perceived by the user that is consistent with a source from the designated position (¶ 0029).
Regarding claim 35, Dublin discloses the automobile audio system of claim 31, wherein adjusting the perceived location of at least one of the left channel output or the right channel output comprises one of: a) narrowing the soundstage, or b) widening the soundstage (¶ 0040).
Regarding claim 36, Dublin discloses the automobile audio system of claim 31, wherein the at least one user interface command comprises a control value (e.g., the mixing weight, or ¶ 0009: user-input value) command for modifying the spatial placement of the audio output (¶ 0039-0040).
Regarding claim 37, Dublin discloses the automobile audio system of claim 31, wherein the perceived location of at least one of the left channel output or the right channel output is adjusted by modifying a filter weight on at least one of the set of speakers (¶ 0008, 0038, 0041).
Regarding claim 39, Dublin discloses the automobile audio system of claim 31, wherein the control system is further configured to:
receive at least one additional user interface command to modify at least one of: a) a perceived location of a phantom center image of the soundstage, or b) content produced through an up-mixing of an audio system signal or additional audio channels across the audio system; and
adjust an additional spatial placement of the audio output from the audio system based upon the at least one additional user interface command (¶ 0039: user can adjust the control at other times in addition to the first time, thus providing at least one addition command to modify phantom location).
Claims 20, 21, 25, 26, 27, 28, 30 recite similar limitations as claims 31, 32, 35, 35, 36, 37, 39, respectively, and are rejected for the same reasons set forth above in the rejections of claims 31, 32, 35, 35, 36, 37, 39, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dublin in view of Soulodre (US 2011/0081032)
Regarding claim 33, Dublin discloses the automobile audio system of claim 32.
Dublin is not relied upon to disclose wherein adjusting the perceived location of at least one of the left channel output or the right channel output is performed while maintaining an approximately static phantom center image.
In a similar field of endeavor, Soulodre discloses wherein adjusting the perceived location of at least one of the left channel output or the right channel output is performed while maintaining an approximately static phantom center image (¶ 0057, 0073 teach that any one or more virtual speaker positions can be changed, which includes change the left and right virtual speaker positions while not changing the center virtual speaker position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein adjusting the perceived location of at least one of the left channel output or the right channel output is performed while maintaining an approximately static phantom center image,
the motivation being to: make sound appear to come from desired locations (Soulodre - ¶ 0077).
Claims 22 recite similar limitations as claims 33, respectively, and are rejected for the same reasons set forth above in the rejections of claims 33, respectively.

Claim(s) 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dublin in view of Soulodre in view of Chrysanthokopoulos (US 7113610)
Regarding claim 23, Dublin-Soulodre discloses the method of claim 22.
Dublin-Soulodre is not relied upon to disclose wherein the phantom center image is initially set to a default designated position.
In a similar field of endeavor, Chrysanthokopoulos discloses wherein the phantom center image (virtual speaker) is initially set to a default designated position, wherein the default designated position is defined by a user or according to a characteristic of the automobile (detx38, paragraph spanning cols. 8-9: default designated position defined by user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the phantom center image (virtual speaker) is initially set to a default designated position, wherein the default designated position is defined by a user or according to a characteristic of the automobile,
the motivation being to: allow the user the option of designating the position prior to use in addition to during use, in order to allow more flexibility to the user’s experience (detx 38, paragraph spanning cols. 8-9).
Regarding claim 24, Dublin-Soulodre-Chrysanthokopoulos discloses the method of claim 23, and Chrysanthokopoulos discloses wherein the default designated position is defined by a user or according to a characteristic of the automobile (detx38, paragraph spanning cols. 8-9: default designated position defined by user).
The teachings of Chrysanthokopoulos relied upon above are combinable with Dublin-Soulodre-Chrysanthokopoulos for the same reasons set forth above in the claim 23 rejection.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dublin in view of Chrysanthokopoulos
Regarding claim 34, Dublin discloses the automobile audio system of claim 32.
Dublin is not relied upon to disclose wherein the phantom center image is initially set to a default designated position, wherein the default designated position is defined by a user or according to a characteristic of the automobile.
In a similar field of endeavor, Chrysanthokopoulos discloses wherein the phantom center image (virtual speaker) is initially set to a default designated position, wherein the default designated position is defined by a user or according to a characteristic of the automobile (detx38, paragraph spanning cols. 8-9: default designated position defined by user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the phantom center image (virtual speaker) is initially set to a default designated position, wherein the default designated position is defined by a user or according to a characteristic of the automobile,
the motivation being to: allow the user the option of designating the position prior to use in addition to during use, in order to allow more flexibility to the user’s experience (detx 38, paragraph spanning cols. 8-9).

Claim(s) 29, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dublin in view of Maling et al. (US 2013/0097510)
Regarding claim 38, Dublin discloses the automobile audio system of claim 31.
Dublin is not relied upon to disclose wherein the user interface command comprises a user profile command or a preset command attributed to a user of the automobile, wherein the user profile command or the preset command is obtained from an identification file attributed to the user.
In a similar field of endeavor, Maling discloses wherein the user interface command comprises a user profile command or a preset command attributed to a user of the automobile (command for changing a plurality of parameters), wherein the user profile command or the preset command is obtained from an identification file attributed to the user (command is from audio file uploaded by user) (¶ 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the user interface command comprises a user profile command or a preset command attributed to a user of the automobile, wherein the user profile command or the preset command is obtained from an identification file attributed to the user,
the motivation being to: free the user from having to manually adjust a control for each of many parameters (Maling - ¶ 0055).
Claims 29 recite similar limitations as claims 38, respectively, and are rejected for the same reasons set forth above in the rejections of claims 38, respectively.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fukuyama (US 2010/0310080) teaches phantom sound image controlled independently from other virtual speakers (¶ 0082)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687